Per Curiam.
His Excellency, the Honorable Ralph L. Carr, governor of the state of Colorado, has requested this court to answer three interrogatories..
*476The first interrogatory is as follows:
“First: Are all or any of the employees in the county departments of public welfare state employees in the classified civil service as provided by article XII, section 13 of the Colorado Constitution?”
No, the employees in the county department of public welfare of any county, as now provided for by chapter 5, S.L. Second Extraordinary Session 1936, whether the county be the City and County of Denver or any of the other sixty-two counties, are not state employees in the classified civil service within the meaning of section 13 in article XII of the Colorado Constitution.
The second interrogatory is as follows:
“Second: If the court holds that all or any of the employees of the county departments of public welfare, including all or any of the employees of the welfare department of the City and County of Denver, are not employees in the state classified civil service as provided by article XII, section 13 of the Colorado Consitution, has the state department of public welfare the constitutional jurisdiction to provide for the selection, retention and promotion of all such employees on a basis of merit and fitness?”
Yes, constitutionally such jurisdiction may be conferred. Whether it has been is a question not considered because not included in the interrogatory.
The foregoing answers to the first and second interrogatories make unnecessary an answer to the third, which is as follows:
“Third: If the court holds that all or any of the persons so employed in the county departments of public welfare are under the jurisdiction of the State Civil Service Commission, will that holding apply to the City and County of Denver, within the purview of the Twentieth Amendment to the Colorado Constitution?”
*477Mr. Justice Francis E. Bouck dissents as to the answer to the second interrogatory.